Case 1:19-cv-06677-RA Document11 Filed 08/20/19 Page 1of1
Case 1:19-cv-06677-RA Document? Filed 08/16/19 Page 1 of 1

SHALOM

ATTORNEYS & COUNSELORS - AT - LAW

    

Phone: (718) 971-9474| Pax: (718) 865-0943 | Email: Jshalom@JonathanShalomLaw.com
Office: 124-04 Metropolitan Avenue Kew Gardens, New York 11415

 

 

  

USDC-SDNY
August IbIROCUMENT .
‘ELECTRONICALLY FILED!

 

 

 

 

VIA ECF DOC #: oe
Hon. Ronnie Abrams DATE FILED: C de LQO\A
United States District Judge u l

Southern District of New York
Thurgood Marshall Courthouse

40 Foley Square Vy EF i 0 F N n P
New York, NY 10007 Ls 4

Re: Dennis v. Stitch Industries Inc.; Case No. 1:19-cv-06677-RA

  

To the Honorable Judge Abrams,

The undersigned represents Plaintiff Derrick U. Dennis (hereinafter “Plaintiff’) in this matter,
which involves claims asserted under Title III of the ADA, 42 U.S.C. § 12181.

Defendant’s time to respond to the Complaint is currently due on August 20, 2019.
It is now August 16, 2019, and defense counsel still has not appeared on behalf of said
defendant. Plaintiff respectfully requests that the meet and confer, as per the Court’s July 22, 2019

Order and Notice of Initial Conference (Docket No. 5), be adjourned to 30 days following
defendant’s appearance.

Application granted. 7 .
SO ORDERED. KA Respectfully submitted,
~
Hon. Ronnie Abrams By: Sf hal —

8/20/2019 Jonathan Shalom, Esq.

 

 

 

 

 

 
